Citation Nr: 0107536	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-14 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a right shoulder 
condition.

3.  Entitlement to service connection for a skin condition as 
a result of an undiagnosed illness.

4.  Entitlement to service connection for a gastrointestinal 
condition as secondary to the medications required for the 
service-connected cervical spondylosis and chronic 
lumbosacral syndrome.

5.  Entitlement to a rating in excess of 10 percent disabling 
for post-traumatic stress disorder (PTSD).  

6.  Entitlement to an increased rating for cervical 
spondylosis with radiculopathy of the left upper extremity, 
currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for chronic 
lumbosacral syndrome, currently evaluated as 10 percent 
disabling. 

8.  Entitlement to a compensable rating for post-operative 
scars, Haglund deformity of the right heel.

9.  Entitlement to a compensable rating for post-operative 
scars, Haglund deformity of the left heel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service in the U.S. Army from February 
1969 to April 1977, including serving in the Republic of 
Vietnam from July 28, 1969 to July 26, 1970.  He was released 
from active duty with the U.S. Army in April 1977 and 
discharged to the U.S. Army Reserves in South Carolina.  On 
September 8, 1979 the veteran enlisted in the Air National 
Guard for a 3 year period.  It appears that he then served on 
active duty for training (ACDUTRA) from April 1980 to June 
1980.  He then apparently served on active duty with the Air 
Force from November 1980 to July 1988.  The record reflects 
that he extended his enlistment with the Air National Guard 
on November 9, 1981, November 17, 1984, October 28, 1985, 
November 16, 1987, December 14, 1987, January 14, 1988, 
February 29, 1988, and March 29, 1988.  It is unclear as to 
the veteran's status from 1988 until he served on ACDUTRA 
from October 1994 to January 1995.  His DD Form 214 shows 
that he received the Southwest Asia Service Medal with one 
device, and he claims he served during the Persian Gulf War, 
but it is unclear as to the dates he served in Southwest 
Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, granted 
service connection for PTSD and assigned a noncompensable 
evaluation effective from October 23, 1997, denied service 
connection for a right knee condition, denied service 
connection for a duodenal ulcer, denied service connection 
for a skin condition, denied service connection for right and 
left shoulder conditions, denied a rating in excess of 10 
percent for cervical spondylosis with radiculopathy of the 
left upper extremity, denied a rating in excess of 10 percent 
for chronic lumbosacral syndrome, denied a compensable rating 
for post-operative scars, Haglund deformity of the right 
heel, and denied a compensable rating for post-operative 
scars, Haglund deformity of the left heel.  The Board notes 
that in his July 1999 substantive appeal, the veteran 
requested a hearing before a Member of the Board at the RO; 
however, he subsequently withdrew this request at the 
February 2000 hearing at the RO.  By rating action in June 
2000, the RO granted a 10 percent rating for the veteran's 
PTSD, effective from October 23, 1997.  The veteran has 
continued his appeal.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the U.S. Court 
of Appeals for Veterans Claims (Court) addressed the issue of 
"staged" ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection -- which describes the present 
case with regard to the PTSD issue on appeal -- and a claim 
for an increased rating of a service connected disability.  
Accordingly, that issue for appellate consideration is 
reflected on the first page of this decision in accordance 
with Fenderson.  

The Board notes that in his April 1999 notice of 
disagreement, the veteran appears to have raised claims for 
service connection for a left hip condition and for a left 
leg condition, as secondary to the service-connected chronic 
lumbosacral syndrome.  As those issues have not yet been 
addressed by the RO, they are referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is manifested by mild to moderate 
symptoms, including nightmares, problems sleeping, and 
problems with his temper, and resulting in not more than mild 
social and industrial impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A VA treatment note dated in March 1997 showed that the 
veteran reported having mood swings since 1991, and that he 
felt "rageful" at times.  In a March 1997 psychiatric 
consultation it was noted that the veteran minimized his 
complaints of "rage at times", and he reported that he was 
frustrated with his daughter.  He reported that he "slept in 
naps", and his marriage was okay.  He denied stressors and 
it was noted that he had no PTSD symptoms.  The assessment 
was that he had a problem with anger management.  

A VA Agent Orange examination dated in December 1997 showed 
that the veteran complained of recurrent rage and temper 
control, and the impression was symptoms of PTSD.  On his 
Agent Orange Code Registry Sheet, the veteran complained of 
insomnia.  

On VA psychiatric examination in January 1998 it was noted 
that the veteran did not believe he had any particular 
problems except with sleep and anger.  He could not remember 
when he had a good nights rest, and described that last night 
he had a dream about prisoners coming back from Vietnam.  He 
reported having nightmares about Vietnam at least once or 
twice a month, and tended to wake up screaming and sweaty and 
was never able to get back to sleep.  He indicated that even 
when he did not have nightmares he was only sleeping four to 
five hours a night, and his wife complained of his 
restlessness.  He reported losing his temper quickly over 
small things and with driving.  He had never gotten into 
physical fights with people, but had thoughts of wanting to 
hurt others.  He was bothered by loud noises, described 
wanting to look for somewhere to hide, and avoided things 
like firecrackers.  During thunderstorms, after returning 
from Vietnam, he had slept under the bed.  He still watched 
movies about Vietnam, but knew that this would make his 
nightmares worse.  He was not particularly bothered by 
crowds, except when loud noises were associated with them.  
He generally thought of his mood as "good", except when he 
got angry quickly.  He thought more and more about Vietnam, 
and about being more scared while in the Persian Gulf.  He 
reported that he was not seeing a psychiatrist and was not on 
any psychiatric medications.  

Additionally on VA examination in January 1998, the veteran 
reported that he kept twelve to fifteen loaded guns in his 
house, because he wanted to be ready for anything.  He had 
several jobs since retiring from service, and reported that 
he was terminated from his job several months ago because of 
disagreements with the administration.  He reported working 
in customer service since September.  He was married for 
thirty years, and had two children.  Mental status 
examination showed that he was alert, oriented, and 
cooperative.  His mood was "good", with a euthymic affect, 
until he got angry.  His speech was at regular rate and 
rhythm, and his facial expression was unremarkable.  There 
was no psychomotor agitation or retardation, and his thought 
processes were logical and goal directed.  His thought 
content was devoid of any current auditory or visual 
hallucinations.  It was noted that there was some mild to 
moderate paranoia about others.  He denied any current 
suicidal ideation, but admitted to some homicidal ideation in 
the recent past, but no active plan.  His memory was fair for 
immediate, recent, and remote events.  He was able to 
concentrate well enough to spell table backwards and 
interpret a proverb.  His intelligence was average and he had 
partial insight into his current condition.  The diagnosis 
was PTSD, and it was noted that the veteran had problems with 
his primary support system.  His Global Assessment of 
Functioning (GAF) score was 61.  The examiner noted that the 
veteran was exhibiting symptoms of PTSD, including reliving 
events, avoidance behavior, some paranoia, and increased 
stimulatory responses, and the veteran's social adaptability 
and interactions with others, given the level of his anger, 
was noted to range from mild to moderate.  His flexibility, 
reliability, and efficiency in an industrial setting was 
found to be "more moderately disabling".  The VA examiner 
estimated that the veteran's level of disability was in the 
"definite" range.

A VA treatment noted dated in September 1999 showed that the 
veteran complained of depression and anxiety with temper 
flares and communication problems with family.  In December 
1999 he reported that he would like to be seen by psychiatry 
for PTSD-type symptoms, flashbacks, and nightmares, and it 
was noted that Zoloft was prescribed for his neck pain.  

In February 2000 the veteran testified at a hearing at the RO 
that he was experiencing problems with his PTSD, and that at 
times he got "very violent" with his daughter and also had 
problems with his wife.  He reported that when he had fits of 
rage he was unable to focus or concentrate, and he would just 
see "red".  He testified that he worked, but had problems 
with customers and had verbally abused them.  He reported 
that his doctor prescribed Zoloft for his shoulder and neck 
pain, but also to help try to control his PTSD symptoms, but 
he claimed that it had not helped, and his doctor has 
increased the dosage.  He testified that he had problems with 
his memory, and had been told at work that he could not 
remember from certain times.  He worked as a customer service 
manager and dealt with the public.  He testified that he was 
not seeing a psychiatrist, but had an appointment scheduled 
with a psychiatrist.  He reported that he would sleep two to 
three hours and then wake up from nightmares, and he could 
not remember getting eight hours of sleep.  

On VA psychiatric examination in March 2000, the veteran 
complained of temper or rage attacks approximately two times 
per week.  He reported getting "really angry", and felt he 
might not be in control, and had actually struck his 
daughter.  He reported having the episodes mostly with his 
daughter, but had some episodes with his wife.  He had lost 
his temper at work as a customer service agent, either with 
customers or employees, and claimed he had this problem since 
he returned from Vietnam.  He reported that the first episode 
was shortly after he returned from Vietnam and got angry at 
his wife during the middle of a thunderstorm and could not 
sleep and was extremely jittery and nervous.  He reported 
that he continued to have the problem, and the only thing 
that had helped him was Zoloft, which he had started 
recently.  He claimed that the medication helped some, but 
did not eliminate the temper outbursts.  He did not like to 
be around Oriental people.  He reported that his sleep was 
disturbed, and he only slept two to three hours at a time and 
then woke up, probably getting a total of four and one half 
to five hours of sleep a night.  He reported that most of his 
dreams were about death, and about half of them are of 
Vietnam, but he only had two or three nightmares a month.  He 
did not think too much of Vietnam during the daytime, but 
loud noises bothered him and he avoided watching things on 
television that have to do with war.  

Additionally, on VA examination in March 2000, it was noted 
that the veteran was oriented to time, person, and place, and 
was not depressed.  The examiner noted that the veteran did 
not appear anxious, and he denied hallucinations and 
delusions.  The diagnosis was PTSD, and a GAF score of 65 was 
assigned.  The VA examiner indicated that the veteran had 
mild symptoms of PTSD, was able to work, and did have some 
good relationships.  It was also noted that the veteran had 
sleep disturbances and problems with his temper, and had not 
sought psychiatric help for this, but reported that he was 
planning on seeing a psychiatrist in the future.  The VA 
examiner considered the veteran to be "mildly disabled" 
from this disorder.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency shall consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Recently, the U.S. Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999, hereinafter 
"the Court") noted a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  The Court held that 
the rule, pertaining to claims for an increased rating, from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in disability rating is at issue, the present 
level of disability is of primary importance.") is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice know as "staged ratings".  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's PTSD was evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, by the RO, when the current 10 percent 
evaluation was assigned.  Under Diagnostic Code 9411, a 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

Additionally, under Diagnostic Code 9411, a 70 percent rating 
is warranted when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted where there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (1998).

The Board notes that the veteran has complained of having 
problems with his temper, in his relationships with his 
daughter, his wife, and people at work, and has reported 
having trouble sleeping and with nightmares of Vietnam.  On 
VA examination in 1998, it was noted that he had problems 
with his primary support system, and a GAF score of 61 was 
assigned.  The examiner noted that the veteran was exhibiting 
symptoms of PTSD, including reliving events, avoidance 
behavior, some paranoia, and increased stimulatory responses, 
and that his social adaptability ranged from mild to 
moderate, and that his flexibility, reliability, and 
efficiency in an industrial setting was more moderately 
disabling.  On VA examination in 2000 a GAF score of 65 was 
assigned, and the VA examiner indicated that the veteran had 
mild symptoms of PTSD, was able to work, and did have some 
good relationships.  The VA examiner considered the veteran 
to be "mildly disabled" from this disorder.  Moreover, the 
VA examinations in 1998 and 2000 do not reveal any findings 
of depressed mood, anxiety, suspiciousness, panic attacks, or 
mild memory loss as required for the assignment of a 30 
percent evaluation.  

The Board also notes that although the veteran has been 
referred to a psychiatrist on at least two occasions, and has 
indicated his desire to see a psychiatrist, the record 
reflects that to date he has received no treatment from a 
psychiatrist.  Thus, the only objective medical evidence are 
the VA examinations and a few VA treatment notes.  VA 
treatment records show that in September 1999 the veteran 
reported having depression and anxiety on one occasion only, 
and on several occasions he reported having problems with his 
temper.  And although the veteran has complained of sleep 
impairment on the VA examinations and treatment notes, and 
testified that he had memory loss, the Board notes that the 
veteran's complaints and testimony considered in toto, along 
with the objective findings made on VA examinations and VA 
treatment records, more closely approximate the criteria 
required for the assignment of a 10 percent rating under 
Diagnostic Code 9411.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine does 
not apply, and the claim for an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected PTSD as 
dictated in Fenderson, and finds that at no time since he 
filed his claim for service connection has the service-
connected disorder been more disabling than 10 percent.  


ORDER

Entitlement to a rating in excess of 10 percent for PTSD is 
denied.


REMAND

As noted in the introduction above, it is unclear as to the 
veteran's service dates subsequent to 1988.  The record 
reflects that the veteran apparently served until 1996, and 
service medical records are dated beyond January 1995, which 
is the last known period of ACDUTRA for the veteran.  Thus, 
on remand, the RO should verify all dates of service 
subsequent to 1988, including periods of ACDUTRA.  The RO 
should specifically determine the veteran's status on 
September 29, 1995 (active duty, ACDUTRA, or inactive duty 
for training) when he sustained a knee injury, as well as the 
dates that the veteran served in Southwest Asia.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (the Act), which made 
several amendments to the law governing VA claims.  Among 
other things, this law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to its duty to assist obligation.  It revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted, that is necessary to substantiate the 
claim.  Id. § 3(a) (to be codified as amended at 38 U.S.C. § 
5103).  The Act also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, and provide a medical examination 
when such examination is necessary to make a decision on the 
claim.  Id. § 3(a) (to be codified as amended at 38 U.S.C. § 
5103A). 

Because of the change in the law brought about by the Act, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See id, §§ 3-4 (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  



Service Connection for a Right Knee Condition

The veteran testified that injured his right knee in service, 
and claimed that as a result, he has constant right knee pain 
and that his right knee pops out of place twice a week and 
swells.  Service medical records show that he injured his 
knee in November 1990 and in September 1995.  On VA 
examination in 1998 the diagnosis was right knee pain, with 
probable early degenerative arthritis.  X-rays of the knees 
showed mild narrowing of the medial femorotibial joint 
bilaterally.  The RO should first verify what the veteran's 
service status was in September 1995 when he sustained the 
right knee injury.  Additionally, a VA orthopedic examination 
and opinion should be obtained, to clarify whether the 
veteran has a current right knee disability that is related 
to service.  

Service Connection for a Right Shoulder Condition

The veteran contends that he hurt his right shoulder in 
service in 1991.  He claims that he was carrying a 40 pound 
box on his shoulders, walking downstairs, and he tripped and 
injured his shoulders, and that as a result he still has pain 
in the shoulder.  VA treatment records show that in 1998 and 
1999 he was seen for complaints of pain radiating into his 
right arm.  On VA examination in 2000, the diagnoses included 
neck pain radiating into the right upper extremity with no 
objective findings of radiculopathy, and the examiner noted 
that "for this reason, an electromyogram has been 
requested".  The record reflects that service connection is 
currently in effect for cervical spondylosis with 
radiculopathy of the left upper extremity, and it is unclear 
as to whether the veteran's claimed right shoulder may be 
related to his condition.  The Board therefore finds that a 
VA examination and opinion by an appropriate specialist is 
necessary.  In addition, the RO should obtain the 
electromyogram that is referred to in the March 2000 VA 
examination.  

Service Connection for a Skin Condition

The veteran testified in February 2000 that he had a skin 
condition since he returned from the Persian Gulf, and that 
the skin condition was a result of an undiagnosed illness.  
VA treatment records show that in March 1997 he was seen for 
a rash on the upper extremities, which he reported having for 
four years.  In July 1997 he complained of a rash on the 
upper extremities since 1996, that was "on and off since 
1990".  In October 1997 he complained of "itching skin" 
since 1990, but there were no findings on examination.  In 
November 1997 he complained of intermittent papular rash on 
both arms and back, and the assessment was allergic pruritis.  
In December 1997 the impression was diffuse pruritus without 
rash.  In February 1998 he was seen for a history of eruption 
and pruritis.  On VA examination in 2000 he complained of dry 
and scaly skin since returning from the Persian Gulf in 1990, 
but examination of the skin showed that it was "clear".  

His DD Form 214 shows that he received the Southwest Asia 
Service Medal with one device, but it is unclear as whether 
the veteran actually served in the "Southwest Asia theater 
of operations" as stipulated in 38 C.F.R. § 3.317.  
Additionally, there is a letter, dated in May 1997, in the 
claims folder from an environmental physician at the Dorn VA 
Hospital to the veteran, noting that the veteran participated 
in the Persian Gulf Registry and underwent an examination.  
However, records of his participation in the Persian Gulf 
Registry and the referenced examination are not contained in 
the claims folder.  Accordingly, on remand, the RO should 
verify whether the veteran served in the Southwest Asia 
theater of operations during the Persian Gulf War, as well as 
obtain records pertaining to the veteran's participation in 
the Persian Gulf Registry and the referenced examination.  

On April 30, 1999, Change 74 was made to VA's M21-1, Part 
III, regarding the development of claims based on undiagnosed 
illnesses associated with the Gulf War.  The guidelines as 
contained in M21- 1, Part III, Change 74, require a thorough 
medical examination report to rule out known diagnoses.  
Accordingly, the veteran should be scheduled for a VA 
examination in dermatology to determine whether he has a 
current skin condition, and if so, whether it may be 
attributed to a known clinical diagnosis or to an undiagnosed 
illness.  



Service Connection for a Gastrointestinal Condition

The veteran essentially contends that he has gastrointestinal 
problems due to the medication (Motrin) that he takes for his 
service-connected lumbar disability and his service-connected 
cervical disability.  On VA examination in 1998 he reported a 
longstanding history of intermittent epigastric burning pain 
which began in 1970.  The impression was that the veteran had 
upper abdominal pain, suggestive of peptic ulcer disease.  
The VA examiner noted that this was "particularly so given 
that [the veteran] is taking nonsteriodal anti-inflammatory 
medications" which he claimed worsened his pain.  In 
December 1999 it was noted that he took Motrin three times a 
day, and had no gastrointestinal symptoms.  

On VA examination in 1998, the examiner indicated that an 
endoscopy would be valuable in establishing the etiology of 
the pain, and noted that the veteran had been scheduled for 
this procedure.  It is unclear whether the endoscopy was 
accomplished, as there are no records of such a procedure in 
the claims folder.  Accordingly, on remand, the RO should 
ensure that any records pertaining to an endoscopy be 
associated with the claims folder, and should schedule the 
veteran for a VA examination to determine whether any 
gastrointestinal condition is related to or is aggravated by 
any medications which he must take for his service-connected 
lumbar and cervical disabilities.  

Cervical Spondylosis with Radiculopathy of the Left Upper 
Extremity

The record reflects that the veteran's service-connected 
cervical spondylosis with radiculopathy of the left upper 
extremity has been assigned a 10 percent rating, for slight 
limitation of motion of the cervical spine, pursuant to 
Diagnostic Code 5290.  The record reflects that the veteran 
has complained of neck pain radiating into the right arm, 
along with numbness and tingling down the arm and into the 
right hand, and weakness of the right hand.  He has also 
reported difficulty in lifting the right arm.  Previously, 
the veteran had claimed service connection for a left 
shoulder condition, based on radicular symptoms in the left 
arm, and by rating decision in February 1989 the RO granted 
service connection for cervical spondylosis with 
radiculopathy of the left upper extremity, and noted that the 
"left upper extremity or the left shoulder is part of [the] 
clinical findings referable to the cervical spondylosis with 
radiculopathy".  Thus, since the claim for service 
connection for a right shoulder condition is being remanded 
to determine whether the veteran's claimed right shoulder may 
be related to his service-connected cervical spondylosis, 
consideration of whether a rating in excess of 10 percent is 
warranted for the service-connected cervical spondylosis is 
deferred at this time.  

The Board also notes that the VA examinations in 1998 and 
2000 were not conducted according to the mandates of DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  While the VA examiner noted 
the veteran's complaints of cervical pain and limitation of 
motion, the examiner did not indicate whether range of motion 
was limited by pain, and if so, whether such determination 
could be portrayed in terms of the degree of additional range 
of motion loss due to pain.  Moreover, the examiner did not 
indicate whether the cervical spine exhibited weakened 
movement, excess fatigability, or incoordination, or whether 
it was feasible to express such findings in terms of the 
degree of additional range of motion loss, pursuant to 
DeLuca.  In view of the foregoing, the veteran should be 
afforded a VA orthopedic examination in compliance with 
DeLuca. 

The RO's attention is directed to the Court's decision in the 
case of DeLuca, wherein, the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 (1999) 
or 38 C.F.R. § 4.45 (1999).  It was specified that the 
medical examiner should be asked to determine the extent of 
functional disability due to pain and determine whether the 
joint in question exhibited weakened movement, excess 
fatigability or incoordination, and such determinations, if 
feasible, should be expressed in terms of the degree of 
additional range-of-motion loss or ankylosis due to any 
weakened movement, excess fatigability or incoordination.  It 
was also held that 38 C.F.R. § 4.14 (1999) (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

The record reflects that the veteran complained of cervical 
spasms in his February 2000 testimony, however, the presence 
or absence was not addressed on the VA examination in March 
2000.  Additionally, the veteran's service-connected cervical 
disability must also be considered under Diagnostic Code 
5293, which pertains to intervertebral disc syndrome.  Thus, 
on remand, the veteran should be scheduled for a VA 
neurological examination, and the examiner should comment on 
the frequency and severity of the veteran's intervertebral 
disc syndrome attacks related to his service-connected 
cervical disability.  The Board also notes that on VA 
examination in 1998 the veteran reported he had treatment at 
Walter Reed Army Medical Center and "various hospitals".  
On remand, the RO, with assistance from the veteran, should 
obtain all such treatment records.  

Chronic Lumbosacral Syndrome

The Board finds that based on the available medical evidence 
of record, VA examinations in 1998 and 2000, it is unclear as 
to the current severity of the veteran's service-connected 
chronic lumbosacral syndrome.  Although the veteran has 
complained of low back pain and there is objective evidence 
of limitation of lumbar motion, neither of the VA 
examinations in 1998 and 2000 were conducted according to the 
mandates of DeLuca.  Additionally, the extent of the 
neurological impairment due to the veteran's service-
connected lumbosacral disability is unclear.  The veteran 
reported that everyday when he was walking he would have 
numbness and tingling, like an electric shock, in his left 
leg, which had caused him to lose his balance.  He also 
reported having muscle spasms, primarily on the right side.  
On VA examination in March 2000 he reported that prolonged 
sitting caused numbness in the left lower extremity.  The 
diagnosis was low back pain radiating into the left lower 
extremity, with no objective evidence of radiculopathy, and 
the examiner requested an electromyogram.  As noted above, 
the records of any electromyograms have not yet been 
associated with the claims folder.  Thus, on remand, the 
extent of the veteran's neurological impairment, if any, due 
to his service-connected lumbosacral disability should be 
clarified. 

Post-operative Scars, Haglund Deformity of the Right and Left 
Heels

The record reflects that service connection has been 
established for post-operative scars, due to the removal of 
the veteran's Haglund deformities of the right and left heels 
during service.  The veteran essentially contends that he has 
additional disability of the right and left foot that is 
related to the removal of his Haglund deformities during 
service.  In that regard, it is noted that the RO has rated 
the veteran's service-connected post-operative scars under 
Diagnostic Code 7805, which provides that scars should be 
rated on limitation of function of the part affected.  
Accordingly, on remand, a VA examination should be scheduled 
to clarify the extent of the veteran's service-connected 
disability due to the removal of his Haglund deformities 
during service, as well as to clarify the current status of 
the post-operative scars. 

Accordingly, this case is REMANDED for the following:

1.  The RO should verify all dates of 
service for the veteran, subsequent to 
1988, including any periods of ACDUTRA.  
The RO should also specifically determine 
the veteran's status on September 29, 
1995, as well as the dates that the 
veteran served in Southwest Asia.  All 
efforts taken by the RO should be fully 
documented.

2.  The RO should obtain from the veteran 
the name(s) and address(es) of all 
medical care providers (VA and private) 
who have treated him for his right knee, 
right shoulder, skin, gastrointestinal 
conditions, cervical, and lumbosacral 
disabilities since February 2000.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all records of treatment, which 
have not already been obtained, and 
associate them with the claims folder.  
This should specifically include complete 
treatment records from the Dorn VA 
Hospital, including the endoscopy ordered 
on VA examination in 1998 and the 
electromyogram ordered on VA examination 
in 2000, as well as from Walter Reed Army 
Medical Center and any of the other 
hospitals cited by the veteran on VA 
examination in 1998.

3.  The veteran should be scheduled for 
VA examinations in orthopedics and 
neurology to determine the nature and 
etiology of his right knee condition and 
his right shoulder condition, as well as 
the nature and severity of his service 
connected cervical disability and 
lumbosacral disability.  The claims 
folder must be reviewed by the 
examiner(s) prior to conducting the 
examination so that pertinent aspects of 
the veteran's military and medical record 
may be reviewed.  All indicated special 
tests and studies should be conducted.  

a.  The examiner(s) should express an 
opinion as to whether it is at least as 
likely as not that any right knee 
condition is related to the right knee 
injuries that the veteran sustained 
during service.  The examiner(s) should 
also express an opinion as to whether it 
is at least as likely as not that any 
right shoulder condition is related to 
service, and/or was part and parcel of 
the service connected cervical 
disability.  The examiner(s) should 
explain the rationale for any opinions 
expressed.

b.  With regard to the service-connected 
cervical spine and lumbar spine 
disabilities, range of motion studies 
expressed in degrees and in relation to 
normal range of motion should be 
conducted.  The examiner should note 
whether there are any further limitations 
due to pain and, if so, quantify the 
degree of additional impairment due to 
pain.  The examiner should be asked to 
determine whether the veteran's cervical 
spine and lumbar spine exhibit weakened 
movement, excess fatigability, or 
incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
cervical or lumbar spine segments is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  The 
examiner should also comment on the 
frequency and severity of the attacks of 
the cervical intervertebral disc 
syndrome.

4.  The veteran should be afforded a VA 
examination in dermatology to determine 
the nature and probable etiology of any 
skin condition.  The claims folder, 
including any additional treatment 
records associated with the file, must be 
available for review by the examiner 
prior to evaluating the veteran.  All 
specialized testing should be completed 
as deemed necessary by the examiner.  The 
examination report should fully set forth 
all current complaints and pertinent 
clinical findings, and should expressly 
state an opinion as to which of these, if 
any, can be attributed to a known 
clinical diagnosis and which, if any, 
cannot be attributed to a known clinical 
diagnosis.  Any opinion expressed should 
be supported by reference to pertinent 
evidence.   

5.  The veteran should be afforded an 
appropriate VA examination in to 
determine the nature and probable 
etiology of any gastrointestinal 
condition.  The claims folder, including 
any additional treatment records 
associated with the file, must be 
available for review by the examiner 
prior to evaluating the veteran.  All 
specialized testing should be completed 
as deemed necessary by the examiner.  The 
examiner should provide an opinion for 
the record as to whether it is as likely 
as not that any gastrointestinal disorder 
is related to or aggravated by the 
medication that the veteran takes for his 
service-connected lumbar and cervical 
disabilities.  The examiner should 
explain the rationale for any opinions 
expressed.

6.  The veteran should be scheduled for 
VA podiatry examination to determine the 
nature and severity of his service 
connected post-operative scars due to 
Haglund deformities of the right and left 
heels.  The claims folder must be 
reviewed by the examiner(s) prior to 
conducting the examination so that 
pertinent aspects of the veteran's 
military and medical record may be 
reviewed.  All indicated special tests 
and studies should be conducted.  The VA 
examiner should indicate the extent of 
the veteran's service-connected 
disability of the right foot and the left 
foot, and should indicate to what extent 
the service-connected post-operative 
scars, Haglund deformity, right and left 
heels, affects the function of the feet.  
Range of motion studies expressed in 
degrees and in relation to normal range 
of motion should be conducted.  The 
examiner should note whether there are 
any further limitations due to pain and, 
if so, quantify the degree of additional 
impairment due to pain.  The examiner 
should be asked to determine whether the 
veteran's feet exhibit weakened movement, 
excess fatigability, or incoordination, 
and if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the feet are used repeatedly over 
a period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
also comment on whether the post-
operative scars are poorly nourished with 
repeated ulceration, or are tender and 
painful. 

7.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

8.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 



